DETAILED ACTION
The final office action is responsive to the response filed on 09/30/2021. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 was filed after the mailing date of the non-final office action on 06/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-20 of U.S. Patent No. 10,817,324 B2 to Perkowski  et al. (hereinafter P324). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 1 of P324
A system comprising:
A system comprising:
one or more processors;
one or more processors;
memory containing instructions configured to control the one or more processors to:
memory containing instructions configured to control the one or more processors to:
receive messages of a first type of data from a first monitoring platform, the first monitoring platform being in communication with an enterprise network, the first data identifying communication between entities of the enterprise network;
receive network traffic data from a network traffic monitoring platform, the network traffic monitoring platform being in communication with an enterprise network, the network traffic data identifying communication between entities of the enterprise network;
receive a second type of data from the enterprise network the second type of data identifying communication between a storage area network (SAN) and entities of the enterprise network;
receive, from at least one of a plurality of hardware probes, storage monitoring data from a server-based SAN monitoring platform, the server-based SAN monitoring platform being in communication with the enterprise 

parse the received traffic data to identify at least one of a plurality of objects or at least one of a plurality of metrics;
identify, for each received second type of data, at least one performance property or network address of the enterprise network involved in the communication between the SAN and the entities of the enterprise network;
parse the received storage monitoring data to identify the at least one of the plurality of objects or the at least one of the plurality of metrics, the parsed traffic data and the parsed storage monitoring data together including the at least one of the plurality of objects and the at least one of the plurality of metrics;
associate at least a subset of the identified network addresses to one of the received network addresses or performance properties to form associations
create a metric table entry from the at least one identified metric, the at least one identified metric including properties of the enterprise network and a network 
create an object table entry from the at least one identified object, the at least one identified object identifying an object of the enterprise network and an object unique identifier, the object of the enterprise network including an application of the enterprise network;
link one of a plurality of metric table entries with at least one of a plurality of object table entries using the network flow identifier indicating the sender and the object unique identifier;


assign a performance threshold to each of the associations based on the identified property of the received first type of data
assign an object performance threshold to the at least one identified object based on a service level agreement associated with the at least one identified object;
compare the performance threshold to each of the associations to the assigned performance threshold; and
compare the object performance threshold to the metric table entry;

if an alarm trigger condition is satisfied based on the comparison, then trigger an alarm event;  and
output an alarm notification, the alarm notification based on the alarm event, the alarm notification identifying the second type of data of the enterprise network and the assigned performance threshold.
output an alarm notification, the alarm notification based on the alarm event, the alarm notification identifying the object data of the enterprise network and the assigned object performance threshold.


Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-20, claims 1-20 of P324 obviously disclose all limitations in claims 2-20 of the instant application. Accordingly, claims 2-20 are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Allowable Subject Matter
Claims 1-20 are allowable over prior art references on record.
Note: the rejection on the ground of nonstatutory double patenting needs to be overcome in order to allow the case.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art references on record do not disclose “receive messages of a first type of data from a first monitoring platform, the first monitoring platform being in communication with an enterprise network, the first data identifying communication between entities of the enterprise network; receive a second type of data from the enterprise network the second type of data identifying communication between a storage area network (SAN) and entities of the enterprise network”

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive.

Regarding Applicant’s argument “[a]pplicant is not filing a terminal disclaimer at this time. Given the current amendments and the possibility of future changes to the claims during the prosecution, Applicant respectfully submits that the nonstatutory obviousness-type double patenting is premature at this time” on pages 8-9, Examiner respectfully disagrees
As set forth in the final office action, claims 1-20 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting. Since Applicant does not file a terminal disclaimer and does not specifically point out the deficiency in the rejection on the ground of nonstatutory double patenting, Examiner maintains the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        11/5/2021